Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-7, 10 pertains to Species II that read on Fig 9    for continuing prosecution without traverse in the communication with the Office on 12/10/2020   is acknowledged.
                                              Specification
2.	The Specification is objected to because Fig 1 through Fig 5, Fig 9, Fig 10, and Fig 11 all show the drive chips labeled as -- GOA –but there is no explanation in the Specification to explain what GAO means , Correction is required.

                                                             Drawings

3.	The drawings are objected to under 37 CFR 1.83(a). Fig 1 through Fig 4 should be designated by a legend such as – Prior Art – because only that which is old is illustrated see MPEP 608.02(g).  Corrected drawings are required in reply to the Office action to avoid abandonment.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the


5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a) (1) (after AIA ) and 35 U.S.C. 102(a) (2) (after AIA ) that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. 	Claims 1-7, 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gu. (Chinese Patent CN107919090) thereafter Gu 090 with the English machine translation attached as a NPL document in this Office Action.                                                                                                    
With regard to claim 1, Gu 090 discloses (the abstract, Fig 2, Fig 3, Fig 6,  page 4 ) a  display device, comprising:
a display panel comprising a display region and a non-display region, the non-display region surrounding the display region ( the abstract Fig 2, non-display region is the peripheral region)
 ;a plurality of signal lines, the signal lines being distributed in the display region; (signal lines 101,102, page 4 lines 20-25)
 a plurality of drive chips, the drive chips being distributed in the non-display region, each of the drive chips being provided with at least one signal output end; and at least one fan-out line, one end of each fan-out line being connected to one of the at least one signal output end 
With regard to claim 2,  Gu 090 discloses (the abstract, Fig 2, Fig 3, Fig 6, page 4 ) a  display device , wherein the non-display region comprises a chip region and a bending region, the bending region is connected between the chip region and the display region, the drive chips are distributed in the chip region, the signal line is extended into the bending region, and one end of each fan-out line is connected to each signal line in the bending region.(shown in Fig 2A, Fig 3, Fig 7, the bending region is between the chip region and the display region) 
	With regard to claim 3, Gu 090 discloses (the abstract, Fig 2, Fig 3, Fig 6)	
a display device wherein a wiring region of the at least one fan-out line is arranged above the chip region, and each signal output end is disposed on one side of the chip region facing the wiring region.( shown in Fig 3, Fig 6, Fig 7)
`With regard to claim 4, Gu 090 discloses (the abstract, Fig 2, Fig 3, Fig 6)	
a display device, wherein each signal output end is disposed on one side of each drive chip away from the bending region.(shown in Fig 3)
`With regard to claim 5, Gu 090 discloses (the abstract, Fig 2, Fig 3, Fig 6)	
A display device wherein the at least one fan-out line is arranged in a Z shape in the wiring region.( Shown in Fig 3, Fig 6, Fig 7).
With regard to claim 10, Gu 090 discloses (the abstract, Fig 2, Fig 3, Fig 6)	
a display device display device wherein a cutting line is disposed at an edge of the non-display region, and the drive chips are disposed on one side of the chip region away from the
 
   
                                           Claim Rejections - 35 USC § 103                                                                                                                                                               
7. 	The following is a quotation of 35 U.S.C. 103 (post-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




 Claim Rejections - 35 USC § 102 & 35 USC § 103
8. 	Claim 1 is rejected under 35 U.S.C. 102(a) (1) (after AIA ) as being anticipated by Lai et al. (US 20180166467) thereafter Lai 467 or as an alternative   rejected under 35 U.S.C. 103 as being obvious over Lai et al. (US 20180166467) thereafter Lai 467  
With regard to claim 1, Lai 467 appears to disclose (the abstract, Fig 3 through Fig 9) A display device, comprising:
a display panel comprising a display region and a non-display region, the non-display region surrounding the display region ;( Shown in Fig 3, Fig 5, Fig 9) 
a plurality of signal lines, the signal lines being distributed in the display region;(Fig 5, Fig 7) 
 a plurality of drive chips, the drive chips being distributed in the non-display region, each of the drive chips being provided with at least one signal output end; and at least one fan-out line, one end of each fan-out line being connected to one of the at least one signal output end of one of the drive chips, the other end of each fan-out line being connected to each signal line, the at least one fan-out line being entirely or partially disposed over the drive chips.( Shown in  

                                       Claim Rejections - 35 USC § 103    
                                                                                                                                                                     
9. 	The following is a quotation of 35 U.S.C. 103 (post-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10. 	 Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (Chinese Patent CN107919090) thereafter Gu 090
	With regard to claim 6, as set forth in the rejection of claim 2, Gu 090 discloses all the invention including; a first insulating layer disposed on the glass substrate; a second insulating layer disposed on the first insulating layer;
an active layer disposed on the second insulating layer and disposed in the display region, 
the active layer comprising a source region and a drain region;(Fig 4, Fig 5, source/drain region  
under electrode 201 and 203).
a gate insulating layer disposed on the active layer and the second insulating layer; a gate electrode line disposed on the gate insulating layer; a third insulating layer disposed on the gate electrode line and the gate insulating layer; and a source/drain electrode line disposed on the third insulating layer, wherein the source/drain electrode line is connected to the source region and the drain region in the display region;(all of the above limitations are shown in Fig 4, Fig 5, gate electrode 202)

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll co V. Interchemical Corp., 325 U.S. 327, 85 USPQ 297 (1945 ) 
With regard to claim 7, as set forth in the rejection of claim 2, Gu 090 disclosed all the invention wherein the display device further comprises:
an active  layer disposed on the third insulating layer;
a connection hole defined in the bending region, the connection hole penetrating through the organic layer until a surface of the source/drain electrode line; and
a metal line disposed on the active c layer, the metal line being connected to the source/drain electrode line through the connection hole in the bending region; wherein the fan-out line is the metal line in the bending region.( all of the above limitations are shown in Fig 4 and Fig 5)
Not Disclosed by Gu 090 is the limitation wherein the active layer is an organic layer. 
This limitation, however, is considered obvious because the use of organic layer as light emitting layer is a very common practice in the art of making display device using an array of light emitting diodes.

11.	When responding to the office action, Applicants are advised to provide the examiner


12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

13.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-630 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897